UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM 20-F/A UNDER THE SECURITIES ACT OF |_| REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR |X| ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, Commission file number: 000-51025 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR |_| SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to . Commission file number . Ninetowns Internet Technology Group Company Limited (Exact name of Registrant as specified in its charter) Cayman Islands (Jurisdiction of incorporation or organization) 22nd Floor,No. 1 Tower Majestic Towers, No. 20 Gong Ti East Road Chaoyang District Beijing 100020The People’s Republic of China telephone: (86 10) 6588-7788 facsimile: (86 10) 6588-2290 e-mail: ir@ninetowns.com (Address of principal executive offices) SEC 1852 (12-05) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: American Depositary Shares, each representing one ordinary share, par value HK$0.025 per share Indicate the number of outstanding shares of each of the Issuer’s class of capital or common stock as of the close of the period covered by this Annual Report: 34,991,834 ordinary shares, par value HK$0.025 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes |_|No |X| If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes |_|No |X| Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X|No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_|Accelerated filer |X|Non-accelerated filer |_| Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 |_|Item 18 |X| If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_|No |X| EXPLANATORY NOTE This Amendment No. 2 on Form 20-F/A, or Amendment No. 2, amends our annual report on Form 20-F for the year ended December 31, 2006, or the Annual Report, filed with the Securities and Exchange Commission on July 16, 2007.This Amendment No. 2 includes the complete text of each item that was amended by Amendment No. 1 on Form 20-F/A, or Amendment No.1, filed with the Securities and Exchange Commission on July 17, 2007. Except as described above, this Amendment No. 2 does not revise or update the Annual Report or Amendment No. 1 in any other way. Item 3. Key Information. A.Selected financial information and other data The following table shows selected consolidated financial information and other data for our business. You should read the following information in conjunction with
